1
                                                                            FILED IN THE
                                                                        U.S. DISTRICT COURT
2                                                                 EASTERN DISTRICT OF WASHINGTON




3                        UNITED STATES DISTRICT COURT Apr 15, 2019
                        EASTERN DISTRICT OF WASHINGTON SEAN F. M AVOY, CLERK   C



4
     UNITED STATES OF AMERICA,                 No. 2:18-cr-00157-SMJ
5
                               Plaintiff,      ORDER ADOPTING STIPULATED
6                                              PROTECTIVE ORDER
                  v.
7
     TOMMIE JOE FLETT,
8
                               Defendant.
9

10         IT IS HEREBY ORDERED: The Government’s unopposed Motion for

11   Protective Order, ECF No. 59, and related motion to expedite, ECF No. 60, are

12   GRANTED. Pursuant to Federal Rule of Criminal Procedure 16(d)(1) and the

13   parties’ stipulation, the Government’s proposed Protective Order, ECF No. 59-1, is

14   APPROVED, ADOPTED, and INCORPORATED in this Order by reference.

15         IT IS SO ORDERED. The Clerk’s Office is directed to enter this Order and

16   provide copies to all counsel.

17         DATED this 15th day of April 2019.

18
                        SALVADOR MENDOZA, JR.
19                      United States District Judge

20



     ORDER ADOPTING STIPULATED PROTECTIVE ORDER - 1
